Citation Nr: 1518209	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for refractive depression.
 
2.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to March 2005. 

These matters on appeal come before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This rating decision increased the disability evaluation for refractive depression to 50 percent, effective April 1, 2005, the date of service connection.  The RO also increased the disability evaluation for GERD to 10 percent, effective April 1, 2005, the date of service connection.  This did not satisfy the Veteran's appeal.

Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.  

This case was previously before the Board in September 2012 when it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Review of the record indicates substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2014, the Veteran submitted evidence in support of her claim without waiver of initial consideration by the Agency of Original Jurisdiction (AOJ); however, subsequent waiver of consideration was received in January 2015.  See 38 C.F.R. § 20.1304(c) (2014).

The claim for TDIU is inferred with the claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  Prior to March 26, 2009, the Veteran's refractive depression was manifested by impairment of memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

2.  Since March 26, 2009, the Veteran's refractive depression is manifested by suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

3.  The Veteran's refractive depression has not manifested as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms on a par with the level of severity exemplified in these manifestations.  

4.  The Veteran's GERD does not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  Prior to March 26, 2009, the criteria for a disability rating in excess of 50 percent for refractive depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  Since March 26, 2009, the criteria for a disability rating of 70 percent for refractive depression, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

The Veteran's appeal arises from initial evaluations following grants of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, no further notice is needed under VCAA.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  Additionally, the Board finds there has been substantial compliance with its September 2012 remand directives.  Specifically, VA examinations and opinions addressing the severity of the disabilities on appeal were obtained in December 2012; the Board finds that such are adequate to decide the claims.  In this regard, the VA medical professionals who completed the opinions/examinations considered pertinent evidence of record, and the record does not reflect that these examinations were inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Refractive Depression

Refractive depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

As noted above, in a February 2007 rating decision, the disability evaluation for refractive depression was increased to 50 percent, effective April 1, 2005, the date of service connection.  

In response to her claim, the Veteran was afforded a VA-contracted examination in August 2005 in which she reported no longer being on medication and living with her husband.  The examiner noted proper grooming and well organized thought processes.  The Veteran reported symptoms to include recurrent nightmares, sadness, mood swings, lack of interest in anything, nervousness, difficulty concentrating, occasional memory issues, and feelings of helplessness, hopelessness, occasional confusion, rage attacks, and anxiety.  The Veteran denied any suicidal ruminations or action, homicidal thoughts, hallucinations, delusions, paranoid ideations, obsessive ruminations or compulsive rituals.  The examiner assigned a global assessment of functioning (GAF) score of 50. 

A private examination in July 2007 showed that the Veteran was divorced and had an inability to work in an office following active duty.  The Veteran reported depressed mood, anxiety, irritability, an impaired sense of reality regarding people, sleeplessness, obsessive thoughts, difficulty concentrating, numbness and loss of interest, feelings of being overwhelmed, indecisiveness and procrastination.  Mental status examination showed normal attention, concentration, and cognitive functions; normal speech and social behavior.  The Veteran's mood was dysphoric and her affect was anxious; judgment and insight were superior.

Additional private treatment records show mental health symptoms to include anxiety, high irritability, hostility, hypersensitivity, emotional liability, depression, sleep disturbances, and loss of pleasure.

The Veteran was afforded a VA examination in March 2009 in which she reported taking medication that helped with her depression but not anxiety.  She reported symptoms to include being extremely jumpy, making her fearful of going to work; decreased motivation, sadness, avoidance, irritability, rage, and physical violence.  She reported that she tried to jump out of a moving vehicle.  She reported having no friends and no hobbies or recreational pursuits.  She noted that her problems with depression and anxiety affected her relationship with her boyfriend.  Mental examination showed unremarkable speech, cooperative attitude, normal affect, tired mood, intact person, time, and place; racing thought process, suicidal ideation, homicidal ideation, no delusions, auditory hallucinations that were not persistent, inappropriate behavior with problems with rage, no tolerance with being unorganized or unprepared, panic attacks related to stressful situations, an ability to maintain minimum personal hygiene, and normal memory.  The examiner assigned a GAF score of 57.  The examiner did not find total occupational and social impairment due to mental disorder signs and symptoms.  The examiner found reduced reliability and productivity due to mental disorder symptoms.

A lay statement submitted in March 2009 attested that the Veteran attempted suicide four times by trying to exit a moving vehicle.  It was noted that the Veteran also became inexplicably agitated, demonstrated periods of extreme and uncontrollable rage, withdrew from others, and avoided social activities.

The Veteran was afforded a VA examination in December 2012 in which she noted that she was married for the prior 20 years although separated for the past five years.  The Veteran reported living alone and was not dating.  She reported overall stable family relationships and having two close friends although rarely had contact; she preferred to be alone.  The Veteran reported symptoms to include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that individual unemployability appeared less likely than not due to military service.  The examiner noted that the Veteran's psychiatric symptomology alone did not appear to prevent her from being employed.  The examiner assigned a GAF score of 67.  The examiner found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

After carefully reviewing the evidence of record, the Board concludes that since March 26, 2009, the occupational and social impairment from the Veteran's refractive depression more nearly approximated the impairment contemplated by the 70 percent rating.  

In determining that the Veteran's refractive depression warrants the aforementioned disability rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The GAF scores for the Veteran during the period of time in question varied widely, and GAF scores do not correlate to any specific rating.  The lowest score of 50, which would suggest serious impairment, does not correlate with the contemporaneous clinical findings.  The Board will rely on examination findings and the actual assessments of the Veteran's occupational and social functioning to ensure a complete assessment. 

Review of the evidence of record prior to March 26, 2009, shows that the Veteran's refractive depression was manifested by sleep disturbances such as nightmares and sleeplessness; mood swings; anxiety; feelings of rage; occasional memory issues; and an impaired sense of reality regarding people.  This is reflective of those symptoms contemplated by the 50 percent rating category, such as impairment of memory; impaired judgment; impaired abstract thinking; and disturbances of motivation and mood.  Notably, the Veteran also divorced during this time period, which is evidence of difficulty in maintaining effective social relationships.  

This evidence prior to March 2009 does not rise to the level of that contemplated by the higher rating criteria.  The Veteran denied suicidal or homicidal thoughts (despite noting she felt rage occasionally).  She had no hallucinations, delusions, or obsessive ruminations.  She was noted to have normal cognitive functions, normal speech, and normal social behavior.  As such, the Board finds that her overall disability picture is contemplated by the assigned, 50 percent rating and no higher.

Review of the evidence of record since March 26, 2009, demonstrates a marked worsening of the Veteran's functioning.  For example, there is evidence of suicidal ideation, in the form of jumping out of cars, or attempting to do so, on four occasions.  Such suicidal tendencies had not been present prior to this time, and are further representations of impaired impulse control.  Since March 26, 2009, the Veteran also experienced near-continuous panic and depression affecting her ability to function independently, appropriately and effectively.  She noted being extremely jumpy and fearful of going to work.  She ceased all friendships and pursued no hobbies.   These symptoms more nearly approximate the level of severity contemplated by the higher, 70 percent rating. 

Finally, a review of the evidence does not show that the Veteran's symptoms have approximated the level of disability contemplated by the criteria for a 100 percent rating for refractive depression.  The evidence does not reveal that the Veteran experienced such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Nor did she have symptoms on par with this level of severity.  Consequently, the criteria for a 100 percent rating have not been met.

Consideration has been given to assigning a further staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence and the lay statement in March 2009.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran and the lay statement full competence and credibility, nothing in the statements shows impairment more closely approximating the criteria for higher staged ratings.

GERD

The Veteran's GERD has been assigned a 10 percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.  GERD is not listed specifically in the Rating Schedule, and the most analogous diagnostic code for the Veteran's GERD is Diagnostic Code 7346 (hiatal hernia).  38 C.F.R. § 4.20 (providing for rating by analogy). 

38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below establishes that Diagnostic Code 7346 reflects the dominant disability picture.

Under Diagnostic Code 7346, a 30 percent rating requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).  The lower 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent rating of less severity.  The maximum 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Veteran was afforded a VA-contracted examination in September 2005 in which she reported indigestion and heartburn about once per week, being prescribed medication which helped her symptoms, and occasionally experiencing a central chest discomfort along with her heartburn.  She did not report dysphagia, unexplained weight loss, or any bowel problems. 

Private treatment records show GERD symptoms to include normal appetite, heartburn, no vomiting, no change in stool, no diarrhea, and no constipation.

The Veteran was afforded a VA examination in March 2009 in which she reported daily heartburn and squeezing chest pain in the lower half of the sternum.  She also noted that despite taking medication, she had difficulty sleeping and had a cough with a feeling of something stuck in her throat.  The Veteran reported symptoms to include nausea and vomiting a couple of times per week.  She denied abdominal pain and cramping, and noted loose stools with some constipation and bloating.  The Veteran also noted burning and regurgitation periodically even when she bent over.

The Veteran was afforded a VA examination in December 2012 in which she noted taking daily medication.  Her symptoms included heartburn and reflux.  Symptoms not present included persistently recurrent epigastric distress, infrequent episodes of epigastric distress, dysphagia, regurgitation, substernal arm or shoulder pain, sleep disturbances, anemia, weight loss, nausea, vomiting, hematemesis, or melena.

A private examination report from February 2014 showed that there was no change in the diagnosis; at the time, there was no diagnosis due to lack of pathology to support the claim.

As noted above, the Veteran is competent to report her symptoms.  However, based on the above, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's GERD is not warranted.  With respect to the 30 percent criteria, while the Veteran consistently reported pyrosis (heartburn), and reported regurgitation in the March 2009 VA examination, she has not consistently reported regurgitation.  Examinations before and after March 2009, in September 2005 and December 2012, do not show reports of regurgitation.  The Veteran also reported a feeling of something being stuck in her throat in March 2009, but there is no diagnosis of dysphagia in the record.  Moreover, she also reported substernal pain on the March 2009 examination, but has not reported persistently recurrent epigastric distress.  To this point, excluding the March 2009 VA examination, all other treatment records essentially show heartburn and none of the other symptoms required for a 30 percent rating.  The Board finds that this evidence does not reflect considerable impairment of health to warrant a 30 percent rating. 

Nor does the record suggest that a 60 percent rating is warranted.  While the Veteran has reported pain and vomiting a couple of times per week, the evidence clearly reflects that the Veteran has not suffered the more severe symptoms that are listed under the 60 percent rating criteria, including material weight loss and hematemesis or melena with moderate anemia.

In reaching this determination, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  The Board finds no other provision upon which to assign a higher evaluation for GERD. 

The preponderance of the evidence is against the claim for a higher rating for GERD; there is no doubt to be resolved.  A rating higher than 10 percent for GERD is not warranted.

Other Consideration

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, the record reflects that the manifestations of the disabilities of refractive depression and GERD are not in excess of those contemplated by the schedular criteria.  

The criteria for psychiatric disorders are general by definition, and the Veteran's symptoms are not outside the realm of what is contemplated.  The Board also finds that the rating criteria for the Veteran's service-connected GERD adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, entitlement to a 30 percent rating requires symptoms productive of considerable impairment of health, while a 60 percent rating requires symptoms productive of severe impairment of health.  The Veteran's reported symptoms mainly consist of heartburn, some regurgitation (reported in March 2009), and some substernal pain (reported in March 2009).  These symptoms fall squarely within the applicable rating criteria.  Furthermore, criteria for ratings of 30 percent and 60 percent contemplate the effects of a claimant's symptoms (considerable impairment of health or severe impairment of health) as much as they contemplate any particular symptomatology.  Finally, although the Veteran reported difficulty sleeping, a cough, a feeling something stuck in her throat, loose stools, and constipation, these symptoms have not been attributed to her GERD.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a disability rating of 70 percent for refractive depression for the period from March 26, 2009, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for GERD is denied.


REMAND

A determination as to entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all the Veteran's service-connected disabilities.  For this reason, a remand is needed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice explaining how to substantiate a claim for TDIU. 

2.  Obtain any updated, outstanding VA treatment records.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).
 
3.  Schedule the Veteran for appropriate VA medical examinations to assess the current nature and severity of her service-connected disabilities.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed in the examination report. 

After review of the appropriate records and any necessary testing, the examiner must interview the Veteran as to her education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by the service-connected disabilities with regard to her ability to perform tasks, including sedentary and physical tasks.  

4.  Thereafter, the issue of entitlement to a TDIU should be adjudicated.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


